 


114 HR 169 IH: Critical Access Hospital Relief Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 169 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2015 
Mr. Smith of Nebraska (for himself, Mr. Walden, Ms. Jenkins of Kansas, Mr. Loebsack, and Mr. Young of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVIII of the Social Security Act to remove the 96-hour physician certification requirement for inpatient critical access hospital services. 
 
 
1.Short titleThis Act may be cited as the Critical Access Hospital Relief Act of 2015. 
2.Removing Medicare 96-hour physician certification requirement for inpatient critical access hospital services 
(a)In generalSection 1814(a) of the Social Security Act (42 U.S.C. 1395f(a)) is amended— 
(1)in paragraph (6), by adding and at the end; 
(2)in paragraph (7), at the end of subparagraph (E), by striking and and inserting a period; and 
(3)by striking paragraph (8). 
(b)ApplicationThe amendments made by subsection (a) shall apply with respect to items and services furnished on or after January 1, 2015. 
 
